                 THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION




UNITED STATES OF AMERICA,                          CR-14-58-GF-BMM

                        Plaintiff,
    vs.                                                  ORDER

JENNELL MOZEL DOWNING,

                       Defendant.


      Jennell Mozel Downing filed a motion for early termination of supervision.

(Doc. 32.) The Government takes no position regarding Downing’s motion. (Doc.

32 at 1.) The Court conducted a hearing on the motion on October 7, 2019. For

the reasons below, the Court grants Downing’s motion.

      Downing pleaded guilty to possession with intent to distribute

methamphetamine in violation of 21 U.S.C. § 841(a)(1). (Doc. 16 at 2.) The Court

sentenced Downing to 48 months imprisonment followed by 4 years of supervised

release. (Doc. 29.) Downing began her term of supervised release on April 15,

2016. The record reflects no incidents of noncompliance or allegations of violation

of conditions.
      Federal law authorizes a defendant to move for termination of her

supervised release after successfully completing one year if the Court is satisfied

that such action remains “warranted by the conduct of the defendant and the

interest of justice.” 18 U.S.C. § 3564(c). The Court must consider the factors in 18

U.S.C. § 3553(a) when evaluating whether to terminate a term of supervised

release.

      Downing has complied with her supervision conditions and has

demonstrated her ability to conform her conduct to the law. Downing poses no

threat to the community. The factors in 18 U.S.C. § 3553(a) support an early

termination of Downing’s supervised release.

       Accordingly, IT IS ORDERED:

      1.     Defendant’s Motion for Early Termination of Supervised Release

(Doc. 32) is GRANTED.

      2.     Defendant is DISCHARGED from supervised release.

       DATED this 7th day of October, 2019.
